DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/26/2022.  These drawings are unacceptable.
Fewer than all drawing objections under 37 CFR 1.83(a) would be remedied by the replacement drawings, if entered.
Furthermore, fewer than all drawing objections under 37 CFR 1.84 would be remedied by the replacement drawings, if entered.
Moreover, 37 CFR 1.84(h) requires that “All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space, preferably in an upright position”. Some replacement drawings, if entered, would fail to conform to this requirement.
37 CFR 1.84(g) requires that “Each sheet must include a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch)”. Some replacement drawings, if entered, would fail to conform to this requirement.
37 CFR 1.84(p)(3) requires that “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.” Some replacement drawings, if entered, would fail to conform to this requirement.
Objections to the drawings filed 10/17/2018 remain outstanding. See the non-final rejection mailed 05/24/2022.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a total value” must be shown or the feature(s) canceled from claim 20. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The replacement abstract fails to conform to the requirement of 37 CFR 1.72(b) that “A brief abstract … must commence on a separate sheet ... The sheet or sheets presenting the abstract may not include other parts of the application or other material.”
The disclosure is objected to because of the following informalities: 
The SPEC at [0018] recites “Figure 8 is a flow diagram of method steps … according to various embodiments of the present invention”. Only a single embodiment appears in Fig. 8, rather than “various embodiments”. Furthermore, the method of Fig. 8 is inconsistent (rather than in accord) with “the present invention” (i.e., the claimed invention). For example, the algorithm shown in Fig. 8 includes the step “DIVIDE RGB COLOR VALUES FORM IMAGE BY ACCUMULATED RGB COLOR CONTRIBUTIONS TO GENERATE LCD VALVE PERCENTAGES FOR LCD PIXEL” at 812 (emphasis added); however, the claimed invention is specific to a “single emitter” (emphasis added), rather than to plural accumulated emitters.
The SPEC at [0019] recites “Figure 9 is a flow diagram of method steps … according to various embodiments”; however, only a single embodiment appears in Fig. 9, rather than “various embodiments”.
The SPEC at [0020] recites “Figure 10 is a flow diagram of method steps … according to various embodiments”; however, only a single embodiment appears in Fig. 10, rather than “various embodiments”.
The SPEC at [0047] recites “For a given LCD pixel 222, divider 222 divides each of the r, g, and b color components generated for the LCD pixel 222 by the corresponding R, G, and B color components generated for that LCD pixel 222. This computation results in the percentage of red, green and blue light the LCD pixel 222 should be configured to filter in order to accurately reproduce the desired color value indicated by the rgb color components” (emphasis added). Which percentage? It is unclear whether “the percentage” refers to the claimed “first percentage”, the claimed “percentage value”, or to the claimed “first percentage value”. Furthermore, the division is disclosed as involving plural color components, rather than involving a single color component contributed to a pixel by a single emitter as implied by claim limitations such as “dividing the first color value by a second value that is determined based on the color variation of the light contributed to the first screen pixel by the first single emitter” in claim 5 (emphasis added).
The SPEC at [0051] recites “Figure 8 is a flow diagram of method steps … according to various embodiments of the present invention.” See objection above for [0018].
The SPEC at [0054] recites “In one embodiment, display controller 114 accumulates the RGB color contributions from a different set of LEDs 202.” Different from what?
The SPEC at [0058] recites “Figure 9 is a flow diagram of method steps … according to various embodiments”. See objection above for [0019].
The SPEC at [0062] recites “Figure 10 is a flow diagram of method steps … according to various embodiments”. See objection above for [0020].
The SPEC includes claim-like language. See [0069]-[0088]. Claims must commence on a separate sheet. See MPEP 608.01(I) “The claim or claims must commence on a separate sheet or electronic page and any sheet including a claim or portion of a claim may not contain any other parts of the application or other material (37 CFR 1.75(h)).”
The SPEC at [0078] recites “a first percentage that is generated by dividing the first color value by the third color value”. This use of the term “first percentage” is inconsistent with its use in the amended claims.
The SPEC at [0087] recites “a first percentage that is generated by dividing the first color value by the third color value.” This use of the term “first percentage” is inconsistent with its use in the amended claims. 
The SPEC at [0088] recites “a first functional operator that divides the first color value by a second color value associated with a first portion of the first image to generate a first percentage”. It is unclear which feature (if any) shown in the drawings corresponds to said “first functional operator”, insofar as no “second color value associated with a first portion of the first image” appears to be depicted. Furthermore, this use of the term “first percentage” is inconsistent with its use in the amended claims.
The specification uses the term “second color value” ambiguously to refer to both “a second color value associated with a first portion of the first image” [0088] and “a second color value associated with light that is contributed to the first screen pixel by the first light source” [0008]. It is unclear whether these limitations refer to the same second color value or to two distinct second color values.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites “the display controller that causes the display screen to display the first image by performing the further steps of” in lines 1-2. This is grammatically incorrect. The Examiner suggests -- the display controller that causes the display screen to display the first image [[by performing]] performs the further steps of --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “configuring the first screen pixel to output light having the first color value based on a function of the first color value and the color variation of the light contributed to the first screen pixel by the first single emitter” in the last 3 lines. This is misdescriptive. The algorithm depicted in Fig. 8 discloses “DIVIDE RGB COLOR VALUES FROM IMAGE BY ACCUMULATED RGB COLOR CONTRIBUTIONS TO GENERATE LCD VALVE PERCENTAGES FOR LCD PIXEL” in 812 (emphasis added). It is unclear how accumulated color contributions could possibly be interpreted as “the color variation of the light contributed to the first screen pixel by the first single emitter” (emphasis added). 
Claim 5 recites “dividing the first color value by a second value that is determined based on the color variation of the light contributed to the first screen pixel by the first single emitter to generate a first percentage”. Based how? It is unclear what value is meant by the limitation “second value”. The limitation “second value” has no intrinsic meaning to a person of ordinary skill in the art, and the term “second value” does not appear in the specification, nor in the drawings. The metes and bounds of “second value” cannot be reasonably determined. For this reason, the metes and bounds of “first percentage” cannot be reasonably determined. A person of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of claim 5 and its dependent claim(s).
Claim 10 recites “a percentage value that is generated by dividing the first color value by a different value that is determined based on the second color value” in the last 3 lines. Different from what? It is unclear what percentage value is meant by this limitation. The term “different value” has no intrinsic meaning to a person of ordinary skill in the art, and the term “different value” does not appear in the specification, nor in the drawings. The metes and bounds of “different value” cannot be reasonably determined. For this reason, the metes and bounds of “percentage value that is generated by dividing the first color value by a different value” cannot be reasonably determined. A person of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of claim 10.
Claim 11 recites “configuring the first screen pixel to output light having the first color value based on a function of the first color value and the color variation of the light contributed to the first screen pixel by the first single emitter” in the last 4 lines. This is misdescriptive. The algorithm depicted in Fig. 8 discloses “DIVIDE RGB COLOR VALUES FROM IMAGE BY ACCUMULATED RGB COLOR CONTRIBUTIONS TO GENERATE LCD VALVE PERCENTAGES FOR LCD PIXEL” in 812 (emphasis added). It is unclear how accumulated color contributions could possibly be interpreted as “the color variation of the light contributed to the first screen pixel by the first single emitter” (emphasis added). 
Claim 15 recites “a second value that is determined based on the color variation of the light contributed to the first screen pixel by the first single emitter”. Based how? It is unclear what value constitutes “a second value”. The limitation “second value” has no intrinsic meaning to a person of ordinary skill in the art, and the term “second value” does not appear in the specification, nor in the drawings. A person of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of claim 15 and its dependent claim(s).
Claim 19 recites “a percentage value that is generated by dividing the first color value by a different value that is determined based on the second color value” in the last 3 lines. Based how? Different from what? The limitation “different value” has no intrinsic meaning to a person of ordinary skill in the art, and the term “different value” does not appear in the specification, nor in the drawings. The metes and bounds of “different value” cannot be reasonably determined. For this reason, the metes and bounds of “percentage value that is generated by dividing the first color value by a different value” cannot be reasonably determined. A person of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of claim 19.
Claim 20 recites “a total value” in line 13. No “total value” is described in the specification, nor depicted in the drawings, in such a way as to permit a person of ordinary skill in the art to understand what value constitutes the claimed “total value”.
Claim 20 recites “a total value that is determined based on the color variation of the light contributed to the first screen pixel by the first single emitter” in lines 13-15. The limitation “total” appears to contradict the limitation “single”, to the extent understood. If the color variation is of the light contributed to a first screen pixel by one and only one single emitter, then what is being totaled?
Claim 20 recites “a second color value associated with a first portion of the first image” in lines 12-13. Associated how? Furthermore, it is unclear whether said “second color value” refers to the “first color value associated with a first portion of a first image” recited in claim 1, or to some other value. Moreover, it is unclear whether said “second color value” refers to the same “second color value associated with light output by the given screen pixel when illuminated by the given single emitter” recited in claim 4, or to some other value. It is noted by the Examiner that the specification uses the term “second color value” ambiguously to refer to both “a second color value associated with a first portion of the first image” [0088] and “a second color value associated with light that is contributed to the first screen pixel by the first light source” [0008]. A person of ordinary skill in the art would be unable to ascertain the metes and bounds of claim 20.
Claim 20 recites “divides a second color value associated with a first portion of the first image by a total value that is determined based on the color variation of the light contributed to the first screen pixel by the first single emitter to generate a first percentage value”. This appears inconsistent with the use of the term “first percentage” elsewhere in the claims. Furthermore, it is unclear in what sense “a second color value” is “associated with a first portion of the first image”, because elsewhere in the claims “a first color value associated with a first portion of a first image” is recited, rather than a second color value associated with a first portion of a first image. It is unclear whether the “second color value” of claim 20 signifies the same value as “a first color value” in claim 1, or whether he “second color value” of claim 20 signifies a different value from “a first color value” in claim 1. It is further unclear whether the “second color value” of claim 20 signifies the same value as “a second color value associated with light output by the given screen pixel” in claim 4, lines 8-9, or to some other second color value.
Claim 20 recites “displays at least part of the first portion of the first image based on the first percentage value” in the last two lines. Based how? A person of ordinary skill in the art cannot ascertain the metes and bounds of claim 20.
Other pending claims are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 5-6, 10, 15-16, and 19-20: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
For examination purposes, all other indefinite claims are interpreted such that a function of the first color value and the color variation of the light contributed to the first screen pixel by the first single emitter need not depend exclusively on the light contributed to the first screen pixel by the first single emitter. That is, the recited color variation may be reasonably interpreted as being a color variation of accumulated light which includes the light contributed by the first single emitter and also includes other light contributed by any arbitrarily large number of other single emitters.

Claim Interpretation
When reading the preamble in the context of the entire claim, the recitations “computer-implemented”, “configuring a plurality of screen pixels”, and “display an image” are not limiting because the body of independent claim 1 (and its dependent claims 2-10) describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller-Mach et al (US 20020145685 A1).
As recited in independent claim 1, Mueller-Mach et al show a method comprising: 
determining a first color value (a red value, for example) associated with a first portion of a first image (see RGB data in Fig. 2, wherein said RGB data determine all color values (any of which may be arbitrarily named “first”) associated with all portions (any of which may be arbitrarily named “first”) of an image (which may arbitrarily be named “first”)); 
determining a first screen pixel (any pixel on the screen may be arbitrarily named “first”) responsible for displaying at least part (a red part, for example) of the first portion (a red portion, for example) of the first image (insofar as the image represented by the RGB data may be arbitrarily named “first”); 
determining a first distance (the location of the first screen pixel itself determines such a distance) between a first single emitter (see single emitter 34 in Fig. 2 or in Fig. 3, for example) that emits light of a particular color value (blue light, for example) and the first screen pixel (a red pixel halfway up the screen as viewed in Fig. 3, for example); 
determining, based on the first distance, a color variation (the distance determines the color variation because different phosphors are located at different distances from the light emitter 34, as shown in Fig. 3; a red phosphor varies the blue color so that red light is contributed to the red pixel by the single emitter 34, for example) of light contributed to the first screen pixel (red pixel halfway up the screen as viewed in Fig. 3, for example) by the first single emitter 34; and 
configuring (by selectively shuttering the pixel with liquid crystal 20) the first screen pixel (red pixel halfway up the screen as viewed in Fig. 3, for example) to output (red) light having the first color value (said red value, for example) based on a function (if the red value is zero then the liquid crystal shutter lets zero light through the red phosphor, else if the red value is more than zero then the shutter lets more than zero light through the red phosphor; it is noted by the Examiner that this relationship falls within the broadest reasonable interpretation of the vague limitation “a function”) of the first color value (said red value, for example) and the color variation (red phosphor varies the blue color so that red light is contributed to the red pixel) of the light contributed to the first (red) screen pixel by the first (blue) single emitter 34.
As recited in claim 7, Mueller-Mach et al show determining the first color value associated with the first portion of the first image comprises sampling the first portion of the first image (it is noted by the Examiner that two limitations are recited in the alternative, so that the claim is fully met by a prior art teaching of one limitation, even in the absence of the other limitation) or sampling a pixel (scanner 36 samples the red pixel when inputting RGB data for the image and outputting R data to the first screen pixel, which is red) included in the first portion (insofar as any portion of the image may be arbitrarily named “first”) of the first image (RGB data represent an image which may arbitrarily named “first”).
As recited in claim 8, Mueller-Mach et al show that the first screen pixel (red pixel halfway up the screen in Fig. 3, for example) comprises a liquid-crystal display pixel (see liquid crystal layer 20 in Fig. 2, wherein a red phosphor 40 and a portion of the liquid crystal 20 beneath the red phosphor 40 together constitute a liquid-crystal display pixel which is red).
As recited in claim 9, Mueller-Mach et al show that the first single emitter 34 comprises a light-emitting diode (“A blue light LED 34” [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mueller-Mach et al (US 20020145685 A1).
As recited in independent claim 11, Mueller-Mach et al show a display system (see Figs. 2-3, for example), comprising: a display screen (a cross section of the screen is shown in Fig. 2; a perspective view of the screen is shown in Fig. 3), including: a plurality of screen pixels (red pixels, green pixels, and blue pixels, for example) that emit light (red pixels emit red light, green pixels emit green light, blue pixels emit blue light) when illuminated (by blue light from single emitter 34); and a display controller (“A conventional scanner 36, well known to those skilled in the art, receives red, green, and blue data from a conventional circuit and selectively energizes the transistors in the TFT array 16 using known row and column addressing circuitry” [0027]) that causes the display screen (LCD 30) to display a first image (insofar as “red, green, and blue data” [0027] correspond to an image which may arbitrarily be named “first”) by performing the steps of: 
determining a first color value (a red value, for example) associated with a first portion (a red portion, for example) of the first image (“red, green, and blue data” [0027] correspond to an image which may arbitrarily be named “first”), determining a first screen pixel (a red pixel halfway up the screen in Fig. 3, for example) included in the plurality of screen pixels (red pixels, green pixels, and blue pixels, for example) that is responsible for displaying at least part (a red part) of the first portion (a red portion) of the first image (“red, green, and blue data” [0027] correspond to an image which may arbitrarily be named “first”), 
determining a first distance (the location of the first screen pixel itself determines such a distance) between a first single emitter 34 that emits (blue) light of a particular color value (a blue value) and the first screen pixel (red pixel halfway up the screen in Fig. 3, for example), 
determining, based on the first distance, a color variation (the distance determines the color variation because different phosphors are located at different distances from the light emitter 34, as shown in Fig. 3; a red phosphor varies the blue color so that red light is contributed to the red pixel by the single emitter 34, for example) of light contributed to the first (red) screen pixel by the first (blue) single emitter 34, and 
configuring (by selectively shuttering with the liquid crystal 20) the first screen pixel (red pixel halfway up the screen in Fig. 3, for example) to output (red) light having the first color value (a red value) based on a function (if the red value is zero then the liquid crystal shutter lets zero light through the red phosphor, else if the red value is more than zero then the shutter lets more than zero light through the red phosphor; it is noted by the Examiner that this relationship falls within the broadest reasonable interpretation of the vague limitation “a function”) of the first color value (a blue value) and the color variation (a red phosphor varies the blue color so that red light is contributed to the red pixel by the single emitter 34) of the light contributed to the first (red) screen pixel by the first (blue) single emitter 34.
As recited in independent claim 11, the Examiner finds that Mueller-Mach et al arguably disclose a plurality of light sources (“identical LEDs are used to feed into the light guide or defused (sic)” [0041]); however, even if such a finding were not made, patentability would not result.
There is no invention in duplicating known parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that plural light sources were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to replace the single emitter of Mueller-Mach et al with plural light sources. The rationale is as follows: one of ordinary skill in the art would have had reason to save backlight costs by using a larger number of dimmer, cheaper LEDs as was known in the art. 
As recited in claim 17, Mueller-Mach et al show that the display controller determines the first color value associated with the first portion of the first image by sampling the first portion of the first image (it is noted by the Examiner that two limitations are recited in the alternative, so that the claim is fully met by a prior art teaching of one limitation, even in the absence of the other limitation) or sampling a pixel (scanner 36 samples the red pixel when inputting RGB data for the image and outputting R data to the first screen pixel, which is red) included in the first portion (insofar as any portion of the image may be arbitrarily named “first”) of the first image (RGB data represent an image which may arbitrarily named “first”).
As recited in claim 18, Mueller-Mach et al show that the first screen pixel (red pixel halfway up the screen in Fig. 3, for example) comprises a liquid-crystal display pixel (see liquid crystal layer 20 in Fig. 2, wherein a red phosphor 40 and a portion of the liquid crystal 20 beneath the red phosphor 40 together constitute a liquid-crystal display pixel which is red) and the first single emitter 34 comprises a light-emitting diode (“A blue light LED 34” [0026]) included in a backlight (“Fig. 4 is a cross-section of a portion of a backlight” [0023]; see single emitter 34 in Fig. 4).

Allowable Subject Matter
Previous indications of allowable subject matter are withdrawn in response to the change in claim scope between the amended claims and the previously pending claims.
Claims 2-4 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
On page 15, Applicant alleges that “none of the amendments introduces new matter.” The Examiner has considered this allegation thoroughly and notes that “a total value that is determined based on the color variation of the light contributed to the first screen pixel by the first single emitter” constitutes new matter unsupported by the originally-filed specification, drawings, and claims.
On page 15, Applicant alleges that “The Examiners and Applicant’s representative discussed and agreed that certain amendments to the Specification, Drawings, and claims would sufficiently address the current objections” and that “the amendments … are consistent with these discussions”. The Examiner notes that agreement was not reached in the interview dated 08/11/2022. Furthermore, the most recent amendments to the specification, drawings, and claims fail to “sufficiently address” the grounds of objection and rejection set forth in the non-final rejection mailed 05/24/2022. Moreover, said amendments are not consistent with the Examiner’s suggestions as documented in the Interview Summary mailed 08/17/2022.
The specification remains ambiguous regarding three different percentages and how to calculate the three different percentages.
In the future, if Applicant were to amend the specification (without adding new matter) in such a way as to clearly put the public on notice about what steps, values, functions and functional operators correspond to three different algorithms yielding three different percentages, then the Examiner would, in the future, consider whether to withdraw the requirement for drawings showing three algorithms for calculating the three claimed percentages.
As long as the specification remains ambiguous regarding how to calculate the three different percentages, drawings showing three different algorithms will continue to be required under 37 CFR 1.83(a). 
On page 16, Applicant argues that “Dividing one number by another number to generate a percentage does not require any specific mathematical background or specific figure to understand.” The Examiner has considered this argument thoroughly and notes that a person of ordinary skill in the art would be capable of “Dividing one number by another number” if the numbers in question had been clearly and definitely set forth in the specification and the claims. Neither dividend nor divisor has been disclosed in such clear and definite terms as to put the public on notice as to what quotient would fall within (nor without) the vague and indefinite metes and bounds of any one of the three embodiments for which Applicant seeks protection.
On page 17, Applicant “submits that persons skilled in the art would readily understand from the present Specification and figures the idea that light is emitted by LED light sources 202 and contributed to various LCD pixels 222” (emphasis added). The Examiner has considered this submission thoroughly and notes that the claims are not drawn to contributions by LED light sources; rather, the claims are specific to a single emitter. Applicant’s written description in the specification and drawings teach the public how to calculate each LCD valve percentage based on accumulated RGB color contributions from (non-single) LED light sources (plural). Applicant’s written description in the specification and drawings fail to adequately teach the public how to calculate three other percentages based on one contribution from a single emitter within a system where each pixel may be reasonably expected to receive light from plural emitters, rather than from one and only one emitter.
Applicant notes on page 17 that “the submission of a drawing is at the discretion of the Commissioner and is not a mandatory requirement.” The Examiner has considered this note thoroughly and uses her discretion to require drawings of the claimed subject matter in this case, in light of the insufficiency of the specification to teach the public what the claimed invention is, how to make it, and how to use it. Showing the public what numbers are divided by what other numbers is necessary to understand what the claims mean, because what is in the claims isn’t consistent with what is in the specification, and because what is in the specification isn’t consistent with what is in the drawings.
The claims remain vague and indefinite as described above.
The scope of the claims has changed. The previous indication of allowable subject matter is withdrawn as a result.
The patent application is not in condition for allowance for the reasons explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
12/02/2022